 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    FELIPE ROMAN HOLGUIN,                             No. 1:19-cv-00380-LJO-SKO (HC)
12                       Petitioner,                    ORDER DENYING MOTION FOR STAY
                                                        AND ABEYANCE
13
             v.                                         (Doc. No. 13)
14

15    WARDEN CUEVAS,
16                       Respondent.
17

18          On March 22, 2019, Petitioner filed a petition for writ of habeas corpus pursuant to 28

19   U.S.C. § 2254. On April 30, 2019, the Magistrate Judge assigned to the case issued Findings and

20   Recommendation to summarily dismiss the petition without prejudice for failure to exhaust state

21   remedies. (Doc. No. 10.) The Findings and Recommendation was served upon all parties and

22   contained notice that any objections were to be filed within thirty days from the date of service of

23   that order. Over thirty days passed and no party filed objections. On June 13, 2019, the Court

24   adopted the Findings and Recommendations in full and dismissed the petition without prejudice.

25   (Doc. No. 11.) Judgment was entered on the same date and the case was terminated. (Doc. No.

26   12.)

27          On August 16, 2019, Petitioner filed a motion to stay proceedings. (Doc. No. 13.) Insofar

28   as the case was terminated on June 13, 2019, there are no proceedings to stay. Therefore,
                                                       1
 1   Petitioner’s motion is DENIED. Petitioner is reminded that dismissal of the case was without

 2   prejudice to filing a new petition once state remedies have been exhausted.

 3
     IT IS SO ORDERED.
 4

 5      Dated:     August 19, 2019                        /s/ Lawrence J. O’Neill _____
                                                  UNITED STATES CHIEF DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
